Citation Nr: 0124430	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from March 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, amongst other issues, 
entitlement to service connection for PTSD.  

In June 2001, a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2001).  

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

The veteran claims, in essence, that service connection is 
warranted for PTSD as a result of his Vietnam service.  The 
veteran's attorney maintains that a remand is warranted in 
the instant claim as the RO has failed in its duty to assist.  
The attorney states that the veteran has a diagnosis of PTSD, 
and has provided a sufficient stressor, but VA has not 
attempted to substantiate the veteran's stressor statement, 
nor has the veteran been provided a VA examination to 
substantiate whether he has PTSD.  

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).

Because the RO determined that the veteran's claim was not 
well grounded, and because that is no longer a requirement, 
the case should be remanded for further development and 
consideration by the RO.

Additionally, during his June 2001 Travel Board hearing, the 
veteran testified that he was an air-frame repairman in 
Vietnam from May 1967 to May 1968; a friend of his was killed 
in an ejection accident when the mechanics forgot to pin the 
seats and the friend forgot to check and was ejected into the 
building ceiling; and that this was a very stressful 
situation that he continues to experience.  He related that 
he did not remember his friend's name, but he did remember 
that the incident occurred during the summer months, within 
three to four months of his arrival in Vietnam.  Although the 
veteran did not report this stressful situation in a stressor 
statement, there is no indication in the claims folder that 
the RO specifically requested him to provide a stressor 
statement.  The RO should ask the veteran to provide VA 
additional information in order for the RO to assist him with 
his claim.  He needs to provide his unit assignment at the 
time of the stressful incident in Vietnam, the date of the 
incident, the specific event that took place and the names of 
any people involved or anything that would be useful in 
verifying his stressful situation.  

Further, in a June 2001 statement from the veteran's 
attorney, she indicated that the veteran is currently being 
treated for PTSD by a VA psychiatrist.  A psychological 
evaluation from a private psychologist, Jonathan D. Cargill, 
Ph.D., diagnosing PTSD, was also submitted on behalf of the 
veteran's claim.  Upon receipt of a substantially complete 
application for benefits, VA will make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate the 
claim.  The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records from non-
Federal or Federal agency or departmental custodians.  66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  

VA treatment records dated through February 2001 are of 
record, provided by the appellant's attorney.  VA mental 
health treatment records dated since February 2001 should be 
obtained and associated with the claims file.

It is unclear whether Dr. Cargill has provided treatment for 
the veteran or only completed an evaluation.  Whether the 
veteran has had treatment from Dr. Cargill or other providers 
should be determined, and those records requested.

After all appropriate development, the RO should prepare a 
list of the veteran's verified stressors.  The veteran should 
be scheduled for a VA examination, and these stressors, and 
any others that may be verified, should be pointed out to the 
examiner.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran for the names and 
addresses, and for appropriate releases, 
for any private medical provider from 
whom he has received treatment for his 
PTSD, specifically to include Dr. 
Cargill.  Request the veteran's actual 
treatment records from any such provider 
adequately identified by the veteran.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(1)).

If any request for private treatment 
records is unsuccessful, notify the 
claimant.  See 66 Fed. Reg. 45,620, 
45,631-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(e)).

2.  VA psychiatric or mental health 
treatment records dated since 
February 2001, if any, should be obtained 
and associated with the claims folder.  

3.  The RO should request the veteran's 
service personnel records to assist in 
identifying the unit of assignment and 
dates and place of service in Vietnam to 
assist in verifying stressors.  Associate 
all responses with the claims file.

4.  The RO should request a comprehensive 
written statement from the veteran 
containing as much detail as possible 
regarding the who, what, where, and when 
as to each of the putative stressors to 
which he alleges he was exposed in 
service.  The veteran should provide 
specific details of the claimed stressors 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events 
including the full name, rank, unit of 
assignment, hometown or any other 
identifying detail.  The veteran has 
reported that an individual killed was 
his best friend.  The name of his best 
friend should be provided so that the 
event may be verified.  The veteran is to 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful event, and that 
he must be as specific as possible to 
facilitate a search for verifying 
information.

5.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors, if any.  This 
information should be sent to the 
appropriate organization for verification 
of the veteran's putative stressors 
during his active service.  The request 
should include a request for the unit 
history for the entire time period in 
question for the veteran's unit while he 
was in Vietnam, and any records that 
would verify the veteran's stressors.  
Morning reports, lessons learned reports 
and any other information pertinent to 
the veteran's tour of duty in Vietnam, 
should be sought.  All attempts to secure 
this evidence should be documented in the 
claims file.

6.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.  Since the veteran 
has already indicated that he did not 
engage in combat with the enemy, the RO 
should indicate which stressor incidents, 
if any, have been verified.

7.  Thereafter, if and only if, stressors 
have been verified, the RO should afford 
the appellant a VA psychiatric 
examination.  Any alleged stressors which 
have been verified should be made known 
to the examiner.  It is imperative that 
the examiner review the claims folder 
prior to the examination, and that all 
indicated psychological testing is 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified experience 
occurring during active service.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event or events 
experienced during service pursuant to 
the diagnostic criteria set forth in 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  With 
reference to those stressors verified by 
the RO, the examiner should discuss the 
etiology of the veteran's PTSD, and 
provide all factors upon which the 
diagnosis was made.  

8.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) is completed.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).

9.  Thereafter, review the claims file 
and readjudicate the claim.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


